Appeal from a judgment of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), rendered November 10, 2003. The judgment convicted defendant, following a nonjury trial, of criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, following a bench trial, of criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [former (1)]) and criminal possession of a controlled substance in the third degree (§ 220.16 [1]). We reject defendant’s contention that there was a Rosario violation and, even assuming, arguendo, that there was a Brady violation, we conclude that reversal is not required based thereon inasmuch as “there is no reasonable probability that the verdict would have been different had the material been disclosed to the defense and presented to the trier of fact” (People v Leon, 23 AD3d 1110, 1112, lv denied 6 NY3d 755 [internal quotation marks omitted]). The further contention of defendant that his due process rights were violated based on the People’s failure to videotape his interrogation is without merit (see People v Rosas, 30 AD3d 545 [2006], affd 8 NY3d 493 [2007]). Present—Hurlbutt, J.P., Martoche, Fahey, Green and Gorski, JJ.